          Case 5:19-cv-05549-JLS Document 20 Filed 02/11/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


   DAIRYLAND INSURANCE COMPANY,

                           Plaintiff,
                                                                         CIVIL ACTION
           v.                                                             No. 19-5549


    KEURIS VALLEHO ROMERO,
    PEREZ GARABITOS, JR.,
    HADASSAH DISLA,
    MARCO FERLAND,
    GROUPE ROBERT, INC.,
    TRANSPORT ROBERT LTEE,
    FIVE STAR PRINTING, INC., and
    JAMAICA COMMERCIAL PROPERTIES,
    INC.,

                           Defendants.

                                             ORDER

       AND NOW, this 11th day of February, 2021, for the reasons set forth in the

accompanying Memorandum Opinion, it is hereby ORDERED that plaintiff’s Motion for

Summary Judgement is GRANTED, and is it hereby DECLARED that the insurance policy at

issue was not in effect on September 5, 2016, therefore, plaintiff owes no liability to the

September 13, 2016 motorcycle accident.




                                                      BY THE COURT:

                                                      /s/ Jeffrey L. Schmehl
                                                      Judge Jeffrey L. Schmehl
